Citation Nr: 1228681	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  05-21 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the right foot, prior to February 21, 2006, and from May 1, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the left foot, prior to October 26, 2004; from January 1, 2005 through February 20, 2006; from May 1, 2006 through May 15, 2007; from July 1, 2008 through October 24, 2011; and from January 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO's September 2004 rating decision denied the Veteran's claims seeking increased evaluations in excess of 10 percent for his service-connected diabetic ulcers of the right and left feet.

In a March 2005 rating decision, the RO granted a temporary total rating (TTR) based on surgical or other treatment necessitating convalescence, under the provisions of 38 C.F.R. § 4.30, for diabetic ulcers of the left foot, effective October 26, 2004, returning to a 10 percent rating, effective January 1, 2005.  

In a September 2006 rating decision, issued in March 2007, the RO granted two separate TTRs for convalescence for diabetic ulcers of both feet, effective February 21, 2006, and returning to 10 percent ratings, effective May 1, 2006.  

In a November 2007 rating decision, the RO granted a TTR for convalescence for diabetic ulcers of the left foot, effective May 16, 2007, returning to a 10 percent rating, effective December 1, 2007.  In a February 2008 rating decision, the RO extended the TTR for the left foot through June 30, 2008.  

In August 2008 and in September 2010, the Board remanded this matter for additional evidentiary development.  

In a December 2011 rating decision, the RO granted a TTR for convalescence for diabetic ulcers of left foot, effective October 25, 2011, and returning to 10 percent rating, effective January 1, 2012.  

As the TTRs assigned herein constitute a grant of the maximum benefit possible, the evaluation for the period covered by the Paragraph 30 benefits are no longer considered to be on appeal.  38 C.F.R. § 4.30 (2011).  Accordingly, the issues on appeal have been recharacterized to better reflect the procedural status of the claims.

In February 2008, the Veteran filed a claim for entitlement to a TTR for convalescence following surgery on February 9, 2008 for a diabetic foot infection of the right foot.  This claim has not been adjudicated by the RO, and it is referred to the RO for appropriate action.

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased evaluations for his service-connected diabetic ulcers of the right and left feet.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In considering this matter, the Board reviewed the Veteran's claims file, as well as his Virtual VA file, which consists of electronically maintained records relating to the Veteran.  

In a December 2011 rating decision, the RO granted a TTR for convalescence for diabetic ulcers of left foot, effective October 25, 2011, and returning to a 10 percent rating, effective January 1, 2012.  This rating decision referenced private treatment records from G.W., M.D., which showed that the Veteran had underwent debridement and primary closure of an ulceration on the lateral left foot on October 25, 2011.

A second RO rating decision in December 2011 referenced private treatment records from R.H., M.D., dated November 30, 2011.  These records showed that the Veteran had undergone an excision of the fifth metatarsal ulceration.

Finally, a June 2011 rating decision referenced a private operative report from J.W., M.D., dated in May 2010, noting that the Veteran underwent a right metatarsal bone debridement, excision with placement of antibiotics and excision of ulcer, along with a resection of the 3rds metatarsal bone on the right foot.

None of the private treatment records referenced in these rating decisions appear in the Veteran's claims file or within his Virtual VA file.  Moreover, it does not appear that any of these treatment records were considered by the RO at the time in which it issued its most recent supplemental statement of the case in May 2012.  

Under these circumstances, the RO must obtain and submit a copy of the identified private treatment records within the Veteran's claims file or within his Virtual VA file.  The RO must also obtain the Veteran's updated treatment records, and then schedule him for a new VA examination to determine the current severity of his service-connected diabetic ulcers of the right and left feet.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In February 2008, the Veteran filed a claim seeking entitlement to a TTR for convalescence following surgery on his diabetic right foot on February 9, 2008.  In a February 2008 rating decision, the RO extended a TTR previously granted for the left foot through June 30, 2008.  Although this rating decision references the Veteran's surgery on his right foot, it does not render a decision on the Veteran's claim for a TTR based upon his right foot disability.  Accordingly, this issue has been raised, but not adjudicated by the RO.

As resolution of this claim could impact consideration of the increased rating claim for his right foot disability, the issues are intertwined.  Accordingly, the TTR issue must be adjudicated first, and thus a decision on the increased rating claim with regard to the right foot at this point would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Moreover, the RO was previously instructed to consider this claim in the Board's September 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must place a copy of the private treatment records referenced in the RO's June 2011 and two December 2011 rating decisions within the Veteran's claims file or within his Virtual VA file.  The identified private treatment records include: a November 30, 2011 operative report from R.H., M.D.; an October 25, 2011 report from G.W., M.D.; and a May 2010 operative report from J.W., M.D.  If such records cannot be located, corrective action should be taken to obtain copies of them (see paragraph 2).

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment providers who have treated him for service-connected diabetic ulcers of the right and left feet during the course of this appeal.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  All records obtained pursuant to this request must be added to the claims file.

3.  Schedule the Veteran for a VA foot examination to determine the nature, extent, severity and manifestations of his service-connected bilateral diabetic foot ulcers.  The claims file (as well as all relevant Virtual VA records) must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically address the following:

a.	Specify the location and extent of the Veteran's diabetic foot ulcers, in terms of a percentage of the body and a percentage of exposed area.  Measurements (in inches or centimeters) and concise descriptions of overall and specific involvement should be provided.  If, when examined, the foot ulcers are not at a stage identified by the Veteran as one of his more debilitating, the status at the time of the examination should be compared to other evidence of record including the Veteran's comments in that regard.

b.	Note the extent that the Veteran's diabetic foot ulcers involve disfigurement, if at all.  Scarring due to his diabetic foot ulcers, if any, should be described in detail, including whether such scars are superficial, unstable or painful.  Unretouched color photographs should be associated with the claims file.  Take into account any flare-ups the Veteran may have experienced during the past 12-month period.

c.	Clarify the nature of any current medications, topical or otherwise, which the Veteran takes to control the symptoms of his diabetic foot ulcers.  Described the frequency (number of episodes) that immunosuppressive drugs have been required during the past 12-month period.

All clinical findings should be described in detail, and the rationale for any opinion expressed or conclusion reached should be provided in a printed report.

4.  Adjudicate the Veteran's intertwined claim seeking entitlement to a TTR for convalesnce following his surgery on February 9, 2008, for a diabetic foot infection of the right foot.

5.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


